United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
DEPARTMENT OF THE ARMY,
LETTERKENNY ARMY DEPOT,
Chambersburg, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-0968
Issued: July 6, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 21, 2014 appellant, through counsel, filed a timely appeal from a February 4,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that his claim should be expanded to
include occupational asthma causally related to factors of his federal employment.
FACTUAL HISTORY
On September 18, 2006 appellant, then a 53-year-old powered support systems mechanic,
filed an occupational disease claim alleging that he sustained severe headaches, blurred vision,
1

5 U.S.C. § 8101 et seq.

stomach problems, chest pains, shaking and fainting due to environmental exposures in the
course of his federal employment. OWCP accepted the claim for headache. Following his
injury, appellant was reassigned to another work location.
The record contains April 6, 2006 data from the employing establishment documenting
elevated carbon dioxide and carbon monoxide exposure levels in Building 37. In a statement
dated September 22, 2006, appellant’s supervisor indicated that air quality samples showed
levels that were less than harmful.
A September 22, 2006 individual environmental exposure record indicates that appellant
was exposed to elemental carbon at or above the permissible exposure limits.
On March 8, 2013 appellant, through his congressional representative, submitted a
January 14, 2013 medical report from Dr. Rebecca Bascom, a Board-certified internist, who
reviewed his presentation of his work history. Dr. Bascom noted that, from January to
March 2005, he was exposed to isocyanate spray paints while working in Building 37. In 2008,
appellant began working in Building 57. He was exposed to spray paint outside the paint booths
but did not work in the spray booths. Appellant began working modified employment in
Building 33 where there was no spraying but would experience symptoms again when sent to
other buildings. He relocated to Building 2 and experienced multiple exacerbations of asthma
when exposed to fumes. Dr. Bascom reviewed Material Safety Data Sheets for the chemicals to
which appellant attributed his exposure, the medical reports of record, and the results of
diagnostic testing. She diagnosed occupational inhalation exposure to dust, vapors, gases, fumes
including isocyanates, solvents and diesel fumes causing occupational asthma, occupational
rhinitis, and occupational migraine headache with syncopal migraine. Dr. Bascom described a
series of claims filed by appellant for headache, asthma and chemical exposure from 2006 to
2009 and stated, based on his description of his work duties:
“[My] opinion at the conclusion of the evaluation is that all of the above claims
describe manifestations of a single multisystem occupational illness caused by the
sustained Inhalation of sensitizing and irritant chemicals including isocyanates
spray paints, currently a leading cause of occupational asthma. The exposure
began in 2006 with the development of new onset isocyanate occupational asthma
and rhinosinusitis with headache, progressing to migraine headaches and syncopal
migraine. The prognosis of occupational asthma relates to the duration of
symptomatic exposure and the severity at the time of removal from exposure.
[Appellant] was exposed for over three years because he continued to be assigned
to work areas with regular use of spray paints through the spring of 2008. He had
severe persistent asthma that was not in good control at the time of removal from
exposure. [Appellant] also had developed new, severe migraine headaches. The
persistence of his diseases and persistent increased reactivity are consistent with
the medical literature on these conditions.”

2

Dr. Bascom found that appellant was permanently disabled from working at the
employing establishment. She stated:
“[Appellant]’s record demonstrates classic features of isocyanate occupational
asthma: there was a period of symptomless exposure; there was a characteristic
history of worsening of symptoms at work and improvement away from work;
there was worsening in peak flow measurements during times of work[-]related
symptoms; there is good correlation between peak flow measures and spirometric
values; there is variable airflow obstruction documented by standard lung function
testing.”
By letter dated March 18, 2013, OWCP informed appellant’s congressional
representative that it had accepted a 2006 claim for a headache, a 2008 claim for an aggravation
of asthma, and a 2009 claim for an acute headache. It noted that appellant last worked at the
employing establishment in April 2009. OWCP advised that it had not accepted all workplace
exposure discussed by Dr. Bascom and noted that she did not address outside exposure to odors
and fumes or his treatment for reflex epilepsy.
On March 20, 2013 OWCP requested that appellant submit additional factual
information, including his history of irritant exposure outside of his federal employment. In a
March 24, 2013 response, appellant indicated that he had no other outside exposure to irritants
except for certain restaurants, stores, and church.
By decision dated June 26, 2013, OWCP denied appellant’s claim after finding that he
had not submitted sufficient evidence that he sustained employment-related asthma. It noted that
he had not provided information about his wine making activities that exposed him to sulfur
dioxide.
On July 1, 2013 appellant, through counsel, requested a telephone hearing before an
OWCP hearing representative.
On November 26, 2013 appellant submitted a proposed remedial action plan for Building
37 site and Building 47 by the Environmental Protection Agency and responses from the
employing establishment to the plan.
At the telephone hearing, held on November 20, 2013, appellant’s counsel noted that
Building 37 was a superfund site and that the proposed remedial plan showed various volatile
organic compounds that had leached into the ground. Dr. Bascom testified at the hearing. She
related that she reached her diagnosis of occupational asthma through industrial hygiene reports
from the employing establishment, a review of medical records, pulmonary function tests and
Material Safety Data sheets. Dr. Bascom noted that appellant was exposed to hex methylene
diisocyanate, a sensitizer that was a frequent cause of occupational asthma. She related that the
spray painting was performed in alcoves rather than enclosed spray booths. Dr. Bascom opined
that appellant’s five-year history of cigarette smoking in the 1970s and his exposure to sulfur
dioxide while making wine did not contribute to his asthma. She explained that sulfur dioxide
could trigger occupational asthma, but that his symptoms and the timeframe were inconsistent
with that as the cause.

3

By letter dated December 19, 2013, the employing establishment requested additional
time to dispute appellant’s allegation. It did confirm, however, that Building 37 had been a
source of groundwater contamination and thus part of the superfund site list. The proposed
remediation plan did not indicate the presence of hex methylene diisocyanate in the soil. The
employing establishment maintained that it used surface coatings that contained polyurethanes
with hex methylene diisocyanate but that it was required to be put on with a spray in a paint
booth or with a brush.
In a decision dated February 4, 2014, an OWCP hearing representative affirmed the
June 26, 2013 decision. She found that Dr. Bascom’s opinion was not rationalized as she did not
provide a history of appellant’s work-related exposure to chemicals.
LEGAL PRECEDENT
A claimant seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence,3 including that he or she
sustained an injury in the performance of duty and that any specific condition or disability for
work for which he or she claims compensation is causally related to that employment injury.4
The evidence generally required to establish causal relationship is rationalized medical
opinion evidence.5 The claimant must submit a rationalized medical opinion that supports a
causal connection between his or her current condition and the employment injury. The medical
opinion must be based on a complete factual and medical background with an accurate history of
the claimant’s employment injury and must explain from a medical perspective how the current
condition is related to the injury.6
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility to see that justice is done.7 The nonadversarial policy of proceedings under
FECA is reflected in OWCP’s regulations at section 10.121.8 The Board has stated that, once
OWCP has begun investigation of a claim, it must pursue the evidence as far as reasonably
possible, particularly when such evidence is in the possession of the government employing
establishment and is, therefore, more readily accessible to OWCP.9
2

Id.

3

See J.P., 59 ECAB 178 (2007); Amelia S. Jefferson, 57 ECAB 183 (2005).

4

See G.T., 59 ECAB 447 (2008); Frankie A. Farinacci, 56 ECAB 723 (2005).

5

See T.H., 59 ECAB 388 (2008); Thomas L. Agee, 56 ECAB 465 (2005).

6

See D.G., 59 ECAB 734 (2008); Donald W. Wenzel, 56 ECAB 390 (2005).

7

Jimmy A. Hammons, 51 ECAB 219 (1999).

8

20 C.F.R. § 10.121.

9

See Richard Kendall, 43 ECAB 790 (1992); Leon C. Collier, 37 ECAB 378 (1986).

4

ANALYSIS
OWCP accepted that appellant sustained headaches causally related to environmental
exposure in the course of his federal employment. In 2013, appellant requested that OWCP
expand his claim to include occupational asthma. In a report dated January 14, 2013,
Dr. Bascom related that, based on appellant’s description of his employment exposures,
appellant had been exposed to isocyanate spray paints from January to March 2005 while
working Building 37. In 2008, appellant began working in Building 57 and was exposed to
spray paint outside of spray booths, even though he did not work in the spray booths. He
subsequently worked in locations that did not involve spray painting, but continued to experience
exacerbations at work when he was exposed to fumes. Dr. Bascom reviewed the safety
datasheets for the chemicals to which appellant alleged exposure, the results of diagnostic
testing, and the medical reports. She diagnosed occupational asthma, occupational rhinitis and
occupational migraines as a result of exposure at work to dust, vapors, gases and fumes that
included isocyanates, solvents, and diesel fumes. Dr. Bascom explained that appellant’s history
was consistent with the development of isocyanate occupational asthma as documented by his
improvement away from work, and spirometric values. At the November 20, 2013 telephone
hearing, she related that he was exposed to hex methylene diisocyanate, a common cause of
occupational asthma. Dr. Bascom determined that appellant’s five-year history of cigarette
smoking in the 1970s and his exposure to sulfur dioxide making wine did not contribute to his
asthma. She noted that he had exposure to hex methylene diisocyanate from spray paint in spray
alcoves rather than enclosed spray booths.
The Board finds that the case is not in posture for decision. Proceedings under FECA are
not adversarial in nature, nor is OWCP a disinterested arbiter. While the claimant has the burden
to establish entitlement to compensation, OWCP shares responsibility in the development of the
evidence to see that justice is done.10 The Board has reviewed Dr. Bascom’s opinion and finds
that appellant provided a history of being exposed to chemicals at work which she found to have
caused occupational asthma. Dr. Bascom based her diagnosis on appellant’s description of his
work history, exposure data, a review of medical records and the results of some objective
testing. Her opinion is supportive, unequivocal, bolstered by these objective findings and based
on a firm diagnosis. Dr. Bascom further provided rationale for her opinion by explaining that
appellant’s development of symptoms at work and improvement away from work, as established
by spirometric results, supported the diagnosis of occupational asthma. Although her opinion
lacks a verified knowledge of any specific exposure by appellant to chemicals at work, it
provides sufficient support for causal relationship to require further development by OWCP.11
OWCP shares responsibility in the development of the evidence, particularly when such
evidence is of the character normally obtained from the employing establishment or other
government source.12 It did not obtain from the employing establishment comprehensive data
10

A.A., 59 ECAB 726 (2008); Phillip L. Barnes, 55 ECAB 426 (2004).

11

Id.

12

See Donald L. Strain, Docket No. 94-2607 (issued January 14, 1997); Robert A. Redmond, 40 ECAB
800 (1989).

5

setting forth appellant’s exposure to dust, fumes and chemicals during his employment. The
employing establishment provided exposure data for carbon dioxide and carbon monoxide in
Building 37 in 2006. In a September 22, 2006 statement, appellant’s supervisor indicated that
the air quality samples showed levels that did not cause harm; however, this appears to relate to
the carbon monoxide and carbon dioxide levels. On December 19, 2013 the employing
establishment confirmed that it used hex methylene diisocyanate in spray paints but maintained
that it had to be used in spray booths or with a brush. It did not, however, specifically state
where appellant worked and at what times, whether it used spray alcoves for the application of
spray paint in Building 37 during the time of appellant’s employment, or provide any
comprehensive exposure data relating to appellant’s specific periods of employment.
On remand, OWCP should obtain an accurate history of his employment, and to what
chemicals he was exposed and during what periods of time and, based on this information,
prepare a statement of accepted facts. It should then develop the medical evidence to determine
whether appellant sustained occupational asthma due to factors of his federal employment.
Following this and such further development as OWCP deems necessary, it shall issue a de novo
decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

6

ORDER
IT IS HEREBY ORDERED THAT the February 4, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: July 6, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

